NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                            JAN 03 2017

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




LEANNE RENEE CONNER,                             No. 14-17194

              Plaintiff - Appellant,             D.C. No. 2:13-cv-02423-CMK

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                          Submitted December 29, 2016**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Leanne Renee Conner appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. Reviewing de novo, we may set aside a denial of benefits

only if it is not supported by substantial evidence or rests on legal error. Ghanim v.

Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014). We affirm.

      The administrative law judge (“ALJ”) properly developed the administrative

record. In hearing notices sent to Conner and her non-attorney representative two

months prior to the administrative hearing, the agency instructed Conner to submit

any additional probative evidence not contained in her file. The ALJ also left the

record open for thirty days post-hearing to allow Conner an opportunity to

supplement the record. Accordingly, Conner’s contention that the administrative

record was incomplete lacks merit. See Tidwell v. Apfel, 161 F.3d 599, 602 (9th

Cir. 1998) (holding that the ALJ satisfied his duty to develop the record by leaving

the record open after the hearing).

      The ALJ provided specific, clear, and convincing reasons for finding that

Conner was not fully credible. First, the ALJ permissibly considered Conner’s

documented failure to give maximum effort during examinations, citing two

examples from the record. See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.

2002). Second, the ALJ permissibly considered Conner’s ordinary physical exam

findings, and limited record of treatment as a basis for finding Conner less than

fully credible. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (holding


                                          2
that lack of supportive medical evidence is a factor that an ALJ can consider in a

credibility analysis).

       Accordingly, substantial evidence supports the ALJ’s determination that

Conner was not disabled within the meaning of the Social Security Act. See

Ghanim, 763 F.3d at 1161 (stating standard).

       AFFIRMED.




                                          3